                                                            JS-6




               UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF CALIFORNIA


KENNETH SCOTT WELCH,                CASE NO. 2:19-cv-04542-DMG (SK)
                Plaintiff,
          v.                        JUDGMENT
DEPUTY FNU ARREOLA, et al.,
                Defendants.



    Pursuant to the Order Dismissing Action for Lack of Administrative
Exhaustion, IT IS ADJUDGED that this action is DISMISSED WITHOUT
PREJUDICE.



DATED: September 9, 2019
                                DOLLY M. GEE
                                UNITED STATES DISTRICT JUDGE
